Title: From George Washington to the Pennsylvania Council of Safety, 12 January 1777
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarters Morris Town 12th Jany 1777

I have yours began upon the 31st last Mo. and continued to the 4th Inst. I am obliged to you for Mr Stanleys information, but I was before acquainted with the most material parts from other Quarters.
I would not yet suffer any of the foreign prisoners to inlist among our Troops, their Affection for us is not as fully settled and confirmed as I hope it will be a little time hence.
I shall cheerfully co-operate with you in any Measures to support the Credit of our paper Currency, which I am informed has greatly regained its Value since our late Successes.
As the Militia who first came into service, begin to grow tired, I hope you will have others ready to supply their places when they are discharged. The happy turn of our Affairs has been in a great Measure owing to the Spirit of the Militia of your State, and I hope their Brethren will not be backward in defending the Conquests which they have made.
I beg you will give every Assistance in your power to the Commissaries in providing Flour which is the only Article we are in any danger of wanting. Those Millers who have Wheat and refuse to grind it at this time, should be treated as the worst Enemies of their Country. A Scarcity of Flour in Pennsylvania must be fictitious and not owing to any real Want, and therefore should be strictly enquired into. I am Gentlemen with great Respect Your most obt Servt

Go. Washington

